Citation Nr: 1755559	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a sinus disability, to include rhinitis and sinusitis.

2.  Entitlement to service connection for acute pharyngitis.

3.  Entitlement to an evaluation in excess of 20 percent for service-connected left shoulder disability. 

4.  Entitlement to an evaluation in excess of 40 percent for service-connected low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from January 1976 to December 1982.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in May 2011.

In a May 2016 Board decision, the issues of entitlement to service connection for sleep apnea and gastroesophageal reflux disease (GERD) were denied.  The issue of entitlement to service connection for insomnia was dismissed as moot, as it was noted to be a symptom of the Veteran's service-connected acquired psychiatric disorder in an April 2015 rating decision.  The issues of entitlement to service connection for a headache disorder, rhinitis, and acute pharyngitis, as well as the issues of entitlement to an evaluation in excess of 20 percent for service-connected left shoulder disability and an evaluation in excess of 40 percent for service-connected low back disability were remanded for further development.  

In a July 2016 decision, service connection for a migraine headache disorder was granted and an evaluation of 30 percent was assigned, effective September 7, 2010.
The Veteran has not disagreed with the assigned evaluation or effective date for the migraine headache disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (finding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, this matter has been resolved and is no longer in appellate status.  

The Veteran's claim of entitlement to service connection for rhinitis was previously treated as a separate claim.  However, during the June 2016 VA examination, it was determined that the Veteran also suffered from sinusitis, in addition to rhinitis.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  In compliance with this case law, the Board considers the Veteran's claim of service connection for a rhinitis condition as one that encompasses any disability resulting in his perceived symptoms of sinus pressure and pain.  Thus, the issue has thus been restated on the first page.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issues of entitlement to service connection for a sinus disability and acute pharyngitis, as well as entitlement to an evaluation in excess of 40 percent for service-connected low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's left shoulder disability has been manifested by flexion limited to 110 degrees, abduction limited to no less than 85 degrees, internal rotation limited to no more than 50 degrees and external rotation limited to no more than 30 degrees; there is no evidence of ankylosis.

2.  Throughout the entire period on appeal, there is no evidence of left shoulder motion limited to 45 degrees or less, or midway between the side and shoulder level. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the service-connected left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5019-5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice & Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence sent in October 2010, prior to the initial adjudication of the claim of entitlement to an evaluation in excess of 20 percent for the service-connected left shoulder disability.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent VA treatment records has been completed.  In addition, the Veteran has been afforded appropriate VA examinations.  Further, the Board finds that there has been substantial compliance with the May 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

In sum, the Board also is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.10 (2017).  

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

In the present case, the hyphenated diagnostic code indicates that limitation of motion of the arm is rated pursuant to Diagnostic 5201, as the service-connected disorder, bursitis, under Diagnostic Code 5019, is rated on limitation of motion of the affected parts.  38 C.F.R. §§ 4.27, 4.71a Diagnostic Codes 5019-5201. 

The evidence shows that the Veteran is right-hand dominant and his disability is in the left shoulder.  Thus, the schedular ratings for the minor shoulder are for application.  38 C.F.R. § 4.69 (2017).

Limitation of motion of the minor arm at shoulder level warrants a 20 percent disability rating, and limitation of motion of the minor arm midway between side and shoulder level also warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Limitation of motion of the minor arm to 25 degrees from side warrants a 30 percent disability rating.  Id.  

Normal ranges of upper extremity motion are forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, and internal and external rotation from zero to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2017).

When evaluating disabilities that are based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2017).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

By way of background, in the May 2011 rating decision on appeal, the Veteran's 20 percent evaluation for the service-connected left shoulder disability was continued.  The Veteran perfected the appeal in May 2011. 

In response to his increased rating claim, the Veteran underwent a VA examination in October 2010, during which he reported that his left shoulder pain was chronic.  He indicated that he avoided using his left arm to lift or carry anything over his head.  The Veteran also stated that he tried to avoid pushing and pulling activities.  He denied experiencing any flare-ups.  The Veteran reported that he was currently employed as an electronics tester for a power company that was primarily a desk job.  Examination revealed range of motion of the left shoulder flexion to 110 degrees, abduction to 85 degrees, and internal and external rotation to 50 degrees, respectively.  The Veteran experienced pain throughout all ranges of motion.  There was no additional limitation of motion upon repetitive testing.  Hawkins' Impingement Test and Supraspinatus Stress Test were positive.  There was tenderness to palpation of the AC joint.  X-rays of the left shoulder did not demonstrate any abnormality.  The diagnoses were bursitis and partial thickness tear with tendinosis of the supraspinatus tendon.   
  
VA outpatient treatment records dated in May 2011 through August 2011 note the Veteran's report of left shoulder pain.

VA outpatient treatment records dated in September 2013 note the Veteran's report of pain; the examiner noted a diagnosis of left rotator cuff syndrome.  

A VA outpatient treatment record dated in April 2014 notes the Veteran's report of left shoulder pain and decreased range of motion.

A VA outpatient treatment record dated in December 2015 notes the Veteran's report of good and bad days with respect to his left shoulder pain.  The Veteran indicated that on a whole, he experienced more good days than bad days.  

VA outpatient treatment records dated in February 2016 through May 2016 note the Veteran's complaints of left shoulder pain; the VA physician gave the Veteran cortisone injections on several occasions.  

The Veteran underwent another VA examination in June 2016, during which he reported chronic left shoulder pain at rest and in motion.  He reported that he experienced decreased range of motion that restricted his ability to reach over his head.  Examination revealed range of motion of the left shoulder to be flexion to 110 degrees, abduction to 90 degrees, internal rotation to 60 degrees, and external rotation to 30 degrees.  There was no additional limitation of motion upon repetitive testing.  Pain was noted on examination, to include during all range of motion testing and with weight bearing.  There was evidence of tenderness to palpation of the AC joint.  Muscle strength testing was 5/5 on flexion and abduction.  There was no evidence of a reduction in muscle strength or muscle atrophy.  There was no evidence of ankylosis.  Hawkins' Impingement Test, Empty-can Test, External Rotation Test, and Lift-off Subscapularis Test were positive.  There was no evidence of instability or dislocation of the shoulder.  There was no evidence of impairment of the humerus.  There was no evidence of impairment of the clavicle or scapula, to include dislocation and/or nonunion.  The examiner concluded that the left shoulder bursitis abnormal range of motion contributed to functional loss in that the Veteran was restricted in his ability to perform overhead work.  

Upon review of the evidence of record, the Boards finds that the service-connected left shoulder disability does not warrant a rating in excess of 20 percent during anytime of the appeal period.  As above, under Diagnostic Code 5201, limitation of motion of the shoulder to shoulder level (for major and minor extremities) is rated as 20 percent disabling, and to midway between the side and shoulder level warrants a 30 percent rating for major extremity and a 20 percent rating for minor extremity.  The next higher 30 percent rating for a minor extremity is not warranted unless there is limitation of motion of the arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The evidence shows that the Veteran's left shoulder limitation of motion has been to shoulder level, and no more. 

With respect to the rating period on appeal, the Board has also considered whether the Veteran is entitled to an increased or separate rating under any alternative diagnostic code.  However, the evidence fails to establish ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2017).  

The Veteran's statements are competent evidence as to the manifestations of his service-connected left shoulder disability and were considered by the medical examiners and in this decision.  However, in determining the actual degree of disability with respect to the Veteran's left shoulder disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the impairment than his lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  Thus, the Board finds the medical evidence, to include the clinical testing as to the specific requirements for an increased rating under the Rating Schedule, is more probative to the issue of whether an increased rating for his service-connected left shoulder disability is warranted.

In addition, the medical evidence of record notes the Veteran's assertions left shoulder pain and the inability to perform overhead tasks.  See 38 C.F.R. §§ 4.40, 4.45.  In this regard, the June 2016 VA examiner concluded that the Veteran's left shoulder was manifested by abnormal range of motion, which contributed to functional loss in that the Veteran was restricted in his ability to perform overhead work.  However, the effect of left shoulder pain is included in the assigned 20 percent rating and the rating schedule.  The limitation of motion and functional loss documented in the medical records as resulting from pain is already contemplated in the disability rating currently assigned.  Moreover, although the Board acknowledges the Veteran's complaints of chronic pain, that pain did not result in limitation of motion to the level that a separate or higher rating would be warranted. Review of the record does not reveal evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the left shoulder disability beyond what is already being compensated.  Consequently, the Board finds that a higher rating based on limitation of motion is not warranted for the Veteran's left shoulder disability. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left shoulder disability, the evidence shows no distinct periods of time during the appeal period other than the staged ratings assigned, when the Veteran's service-connected left shoulder disability varied to such an extent that ratings greater or less than those assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, as the preponderance of the evidence is against an evaluation in excess of 20 percent for left shoulder disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected left shoulder disability is denied.


REMAND

Additional development is required before the Veteran's claims are decided.  

With respect to the claims of entitlement to service connection for a sinus disorder and acute pharyngitis, during the most recent June 2016 VA examination, the examiner noted that the Veteran reported that he recently sought treatment at his private Ear, Nose, and Throat physician, C.C., M.D.  However, records of that treatment have not been obtained.  As the aforementioned private treatment records are potentially relevant to the claims for service connection, further development to obtain these records is in order.  38 C.F.R. § 3.159 (c)(1).

In addition, during the aforementioned examination, the examiner diagnosed sinusitis.  In a November 2016 VA addendum opinion, the examiner also noted a current diagnosis of rhinitis, and indicated that the Veteran's current occasional nasal congestion may be a symptom of his rhinitis.  The examiner concluded that the Veteran's current sinusitis and rhinitis were "less likely" than not incurred in or due to active service.  While the examiner offered a rationale for the Veteran's sinusitis, he did not provide a rationale for his conclusion with respect to the Veteran's current rhinitis.  Moreover, the examiner failed to address whether the Veteran's in-service treatment for sinus problems on several occasions in 1977 and 1979, to include symptoms of nasal drainage, coughing, shortness of breath were early manifestations of the Veteran's current rhinitis.  Finally, the examiner did not provide an etiology regarding the Veteran's current rhinitis and sinusitis as per the Board's May 2016 remand directives.  
 
Therefore, the November 2016 VA examiner's opinion is insufficient for purposes of adjudication, and the claim must be remanded for a new medical opinion concerning this matter.

Regarding the increased rating claim for the Veteran's service-connected low back disability, the Veteran was afforded a VA examination in June 2016.  The VA examiner, however, failed to provide sufficient information in order to rate the disability.  Specifically, the examiner noted that he was unable to test the Veteran's range of motion of his lumbar spine.  In this regard, the examiner noted that the Veteran was in a power scooter, partly due to instability with ambulation.  The examiner, however, did not address whether the instability was a result of the Veteran's service-connected low back disability, or another non-service connected disability.  Further, the examiner failed to address whether there was evidence of ankylosis.  In order to determine whether the Veteran's low back disability warrants the next higher 50 percent rating, there must be a finding as to whether that Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  

Therefore, the examination report is not adequate for rating purposes, and the claim must be remanded for an adequate VA examination.  

In addition to the aforementioned private treatment records, development to obtain any other outstanding medical records pertinent to the Veteran's claims should be completed.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims, to include all private treatment records from C.C., M.D, the Veteran's private Ear, Nose, and Throat physician.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician who has not provided a prior opinion in this case. 

Following the review of the record, the physician should state a medical opinion with respect to each sinus disorder present during the period of the claim, to include rhinitis and sinusitis, as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  

The examiner must consider all relevant evidence of record, to include service treatment records, private and VA outpatient treatment records, as well as the Veteran's contentions.

For purposes of the opinion(s), the physician should assume that the Veteran is credible to report on in-service and post-service congestion, drainage, and nasal pain symptomology he experienced. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed. 

3.  The Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected low back disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The AOJ should ensure that the examiner provides all information required for rating purposes, to addressing whether there is unfavorable ankylosis of the entire thoracolumbar spine.  In addition, the examiner should also be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so. 

4.  The AOJ should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  The AOJ should also undertake any additional development deemed necessary.

6.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


